DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 and 8-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the neurological development" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the neurological development" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
20 recites the limitation "the neurological development" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-14, and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,967,739 (Auphan) in view of U.S. Patent Application Publication No. 2017/0065792 (Bonvallet et al.) and U.S. Patent Application Publication No. 2017/0258398 (Jackson).
Regarding claim 1, Auphan teaches an apparatus comprising: a cognitive detection module (Figure 2, local storage, 212) configured to learn cognitive information over time relating to a setting or a circumstance affecting a sleep cycle of an organism (col. 6, line 59-col. 7, line 33); a correlation module (Figure 2, sleep cycle analysis component, 256 and sleep quality correlation component, 258) configured to correlate the cognitive information to the sleep cycle associated with the organism (col. 7, line 41-col. 8, line 18); a recommendation module (Figure 2, sleep optimization decision component, 260) configured to determine a recommendation relating to a schedule to promote sleep based on at least one of the cognitive information and the sleep cycle (col. 8, lines 49-64; col. 9, lines 1-17); and an interface (Figure 2, sleep system interface component, 262) to communicate the recommendation to the organism (col. 8, lines 44-
However, Bonvallet et al. teaches an apparatus comprising: a cognitive determination module configured to learn cognitive information over time relating to a setting or a circumstance impacting a sleep cycle of an organism (physiological and environmental data gathered, [0039]-[0040]; [0054]-[0060]; [0066]); a correlation module configured to correlate the cognitive information to the sleep cycle associated with the organism ([0066]); a recommendation module configured to determine a recommendation relating to a first schedule based on at least one of the cognitive information and the sleep cycle, wherein the first schedule indicates a plan for daytime activities (light and sound programs are recommended to the user according to the summary of the user’s daytime activities and other environmental and physiological data gathered impacting sleep, thus the recommendation is “related to” the daytime activities, [0015]; [0082]-[0096]; 0103]-[0119]; [0133]; [0136]); and an interface to communicate the recommendation to the organism ([0133]; [0136]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the recommendation module of Auphan such that the recommendation is related to a first schedule indicating a plan for daytime activities as taught by Bonvallet et al., because Bonvallet et al. teaches considering a schedule indicating a plan for daytime activities in addition to physiological and environmental data to determine a recommendation to improve sleep for a user better tailors the recommended adjustment to the individual needs of the user ([0015]; [0133]; [0136]). Auphan and Bonvallet et al. do not teach the recommendation is intended to promote the neurological development.

Regarding claim 2, Auphan in view of Bonvallet et al. and Jackson teaches all the limitations of claim 1. Auphan teaches the recommendation module (260) is configured to generate a prediction relating to the cognitive information (col. 9, lines 1-17; col. 12, line 66-col. 13, line 6).
Regarding claim 3, Auphan in view of Bonvallet et al. and Jackson teaches all the limitations of claim 1. The modified apparatus of Auphan, Bonvallet et al., and Jackson teaches the cognitive information includes learned sleep patterns and behaviors associated with the organism (Auphan: col. 7, lines 6-30; Jackson: [0069]; [0076]).
Regarding claim 4, Auphan in view of Bonvallet et al. and Jackson teaches all the limitations of claim 1. Auphan teaches the recommendation module (260) is configured to make a prediction anticipating a potential sleep difficulty (col. 8, lines 44-64; col. 13, lines 23-28).
Regarding claim 5, Auphan in view of Bonvallet et al. and Jackson teaches all the limitations of claim 1. The modified apparatus of Auphan, Bonvallet et al., and Jackson teaches the recommendation is configured to teach the developing person a way to initiate an action to facilitate sleep (col. 8, lines 44-64; see discussion for claim 1).
Regarding claim 8, Auphan in view of Bonvallet et al. and Jackson teaches all the limitations of claim 1. The modified apparatus of Auphan, Bonvallet et al., and 
Regarding claim 9, Auphan in view of Bonvallet et al. and Jackson teaches all the limitations of claim 1. The modified apparatus of Auphan, Bonvallet et al., and Jackson teaches the recommendation prompts the organism to initiate at least one of: music, light adjustment, and wakeup alarm adjustment (Auphan: col. 7, lines 48-55; col. 12, line 66-col. 13, line 11; Jackson: [0055]-[0056]).
Regarding claim 10, Auphan in view of Bonvallet et al. and Jackson teaches all the limitations of claim 1. The modified apparatus of Auphan, Bonvallet et al., and Jackson teaches the cognitive information used to determine the recommendation is based on at least one of: a surrounding, a schedule, an occurrence, and a context relating to the organism (Auphan: col. 6, lines 11-58; col. 7, lines 17-33; see discussion for claim 1).
Regarding claim 11, Auphan teaches a method of facilitating healthy sleep (abstract), the method comprising: using machine learning to learn cognitive information over time relating to data affecting a sleep cycle of the organism (col. 6, line 59-col. 7, line 33; col. 11, lines 3-63); using a processor to correlate the cognitive information to the sleep cycle of the organism (col. 7, line 41-col. 8, line 18; col. 12, line 66-col. 13, line 2; col. 14, lines 17-31); automatically determining a recommendation relating to a schedule to promote sleep based on at least one of the cognitive information and the sleep cycle (col. 8, lines 49-64; col. 9, lines 1-17; col. 13, lines 2-32); and communicating the recommendation to the organism via an interface (col. 8, lines 44-
However, Bonvallet et al. teaches a method of facilitating healthy sleep (abstract), the method comprising: gathering cognitive information over time relating to data affecting a sleep cycle of the organism (physiological and environmental data gathered, [0039]-[0040]; [0054]-[0060]; [0066]); using a processor to correlate the cognitive information to the sleep cycle associated with the organism ([0066]); determining a recommendation relating to a first schedule based on at least one of the cognitive information and the sleep cycle, wherein the first schedule indicates a plan for daytime activities (light and sound programs are recommended to the user according to the summary of the user’s daytime activities and other environmental and physiological data gathered impacting sleep, thus the recommendation is “related to” the daytime activities, [0015]; [0082]-[0096]; 0103]-[0119]; [0133]; [0136]); and communicating the recommendation to the organism ([0133]; [0136]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Auphan such that the recommendation is related to a first schedule indicating a plan for daytime activities as taught by Bonvallet et al., because Bonvallet et al. teaches considering a schedule indicating a plan for daytime activities in addition to physiological and environmental data to determine a recommendation to improve sleep for a user better tailors the recommended adjustment to the individual needs of the user ([0015]; [0133]; [0136]). Auphan and Bonvallet et al. do not teach the recommendation is intended to promote the neurological development.

Regarding claim 12, Auphan in view of Bonvallet et al. and Jackson teaches all the limitations of claim 11. Auphan teaches using the processor to generate a prediction relating to the cognitive information (col. 9, lines 1-17; col. 12, line 66-col. 13, line 6).
Regarding claim 13, Auphan in view of Bonvallet et al. and Jackson teaches all the limitations of claim 11. Auphan teaches generating a prediction anticipating a potential sleep difficulty (col. 8, lines 44-64; col. 13, lines 23-28).
Regarding claim 14, Auphan in view of Bonvallet et al. and Jackson teaches all the limitations of claim 11. The modified method of Auphan and Jackson teaches teaching the organism by way of the recommendation to initiate an action to facilitate sleep (col. 8, lines 44-64; see discussion for claim 11).
Regarding claim 16, Auphan in view of Bonvallet et al. and Jackson teaches all the limitations of claim 11. The modified method of Auphan, Bonvallet et al., and Jackson teaches determining the cognitive information using the organism (Auphan: col. 6, line 59-col. 7, line 33; col. 11, lines 3-63; Jackson: [0052], [0059], [0061]; see discussion for claim 11).
Regarding claim 17, Auphan in view of Bonvallet et al. and Jackson teaches all the limitations of claim 11. The modified method of Auphan and Jackson teaches determining an internal clock based on an age of the organism (Jackson: [0066]-[0067]).
Regarding claim 18, Auphan in view of Bonvallet et al. and Jackson teaches all the limitations of claim 11. The modified method of Auphan, Bonvallet et al., and Jackson teaches the prompting the organism to initiate at least one of: music, light 
Regarding claim 19, Auphan in view of Bonvallet et al. and Jackson teaches all the limitations of claim 11. The modified method of Auphan, Bonvallet et al., and Jackson teaches determining the recommendation based on at least one of: a surrounding, a schedule, an occurrence, and a context relating to the organism (Auphan: col. 6, lines 11-58; col. 7, lines 17-33; see discussion for claim 11).
Regarding claim 20, Auphan teaches a non-transitive program product to facilitate healthy sleep (col. 14, lines 17-51), the program product comprising: a computer readable storage medium having computer readable program code embodied therewith (col. 14, lines 17-51), the computer readable program code being executable by a processor to learn cognitive information over time relating to data affecting a sleep cycle of an organism (col. 6, line 59-col. 7, line 33; col. 11, lines 3-63), to correlate the cognitive information to the sleep cycle associated with the organism (col. 7, line 41-col. 8, line 18; col. 12, line 66-col. 13, line 2; col. 14, lines 17-31), to automatically determine a recommendation relating to a schedule to promote sleep based on at least one of the cognitive information and the sleep cycle (col. 8, lines 49-64; col. 9, lines 1-17; col. 13, lines 2-32), and to communicate the recommendation to the organism via an interface (col. 8, lines 44-64). Auphan does not teach the recommendation is related to a first schedule indicating a plan for daytime activities.
However, Bonvallet et al. teaches a non-transitive program product to facilitate healthy sleep, the program product comprising: a computer readable storage medium having computer readable program code embodied therewith ([0060]), the computer 
However, Jackson teaches a non-transitive program product to facilitate healthy sleep (abstract; [0059]; programmed processor, [0053] and [0062]), the program product comprising: a computer readable storage medium having computer readable program code embodied therewith, the computer readable program code being 
Regarding claim 21, Auphan in view of Bonvallet et al. and Jackson teaches all the limitations of claim 1. Auphan teaches the recommendation module is further configured to adjust a wakeup time based on a second schedule (desired, scheduled wakeup time window of user is a factor in determining an adjusted wakeup time, col. 7, lines 41-55), but does not specify the wakeup time corresponds to an alarm.
However, Jackson further teaches the recommendation module is further configured to adjust a wakeup alarm time based on a second schedule (wake-up alarm time selected according to sleep schedule and desired wake time, [0055]-[0056]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the recommendation module of Auphan, Bonvallet et al., and Jackson such that the wakeup alarm time is adjusted based on a second schedule as taught by Jackson, because Jackson teaches such an adjustment of the wakeup alarm time allows customization of the alarm time according to the user’s individual needs ([0055]-[0056]).
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,967,739 (Auphan) in view of U.S. Patent Application Publication No. 2017/0065792 (Bonvallet et al.) and U.S. Patent Application Publication No. 2017/0258398 (Jackson) as applied to claim 1 or 11 above, and further in view of U.S. Patent No. 8,224,667 (Miller et al.).
Regarding claims 6 and 15, Auphan in view of Bonvallet et al. and Jackson teaches all the limitations of claim 1 or 11. Auphan teaches a third party may be alerted 
However, Miller et al. teaches an apparatus and method for therapy (abstract), comprising: an interface that alerts a third party if the user does not comply with a recommendation (col. 5, lines 31-35). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interface of Auphan, Bonvallet et al., and Jackson to alert a third party if the user does not comply with the recommendation as taught by Miller et al., because advising a third party, such as a care provider, when the user is not in compliance with protocol recommendation permits the care provider intervene with the user if deemed necessary.
Response to Arguments
Applicant’s arguments, see pages 8-9, filed 9 October 2020, with respect to the rejections of claims 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive in light of the amendments to the claims.  Therefore, the rejections have been withdrawn.  However, upon further consideration and as necessitated by the amendments to the claims, a new ground(s) of rejection is made in view of at least Auphan, Bonvallet et al., and Jackson in combination as these references better teach and/or suggest applicant’s claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARRIE R DORNA whose telephone number is (571)270-7483.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on 571-272-4730.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARRIE R DORNA/Primary Examiner, Art Unit 3791